Citation Nr: 1505788	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  14-40 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska



THE ISSUE

Entitlement to an annual clothing allowance.  



REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran apparently served on active duty from April 1954 to April 1957 (the record before the Board does not include a DD Form 214 or a service department verification of his service).  This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2014 administrative decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Omaha, Nebraska, Ohio (the Agency of Original Jurisdiction (AOJ)), which denied the Veteran's claim for a clothing allowance.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that he wears a back brace (and uses a manual wheelchair) due to his service-connected lumbar spine spinal stenosis with degenerative disc disease.  In a December 2014 statement, his representative argued on his behalf, that the brace causes accelerated wear and tear of his undergarments as he is able to wear them only about four or five times before they start developing holes.  The detailed and consistent assertions on this matter are considered to be competent and credible.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran's pertinent medical records are not been associated with the record.  In particular, no prosthetic clinic records from are available for review.  As he reports he wears a back brace issued by VA and uses a wheel chair issued by VA, the record suggests that prosthetics clinic (which issues braces and wheel chairs) records exist.  If so, they are constructively of record, are likely to contain pertinent information, and must be secured.  In the October 2014 administrative decision, the Chief of Prosthetics, Omaha VA Nebraska Western Iowa Healthcare System (NWIHS), indicated that the determination was made in consideration of the Veteran's application and his medical records at the Prosthetic Clinic of NWIHS.  A review of the Veteran's claims file found no medical records dated after 2011.  

Furthermore, in denying the benefit sought, the AOJ noted that the Veteran did not list a wheel chair in his application for the benefit.  As use of a wheel chair is clearly alleged, if listing of such use on the application is a strict requirement for such use to be considered, it was incumbent on the AOJ to so advise the Veteran, affording him opportunity to amend his application.  Corrective notice may be necessary.  Moreover, the rationale given for denying the Veteran's claim - that is, that metal stays were covered and thus the Veteran's back brace would not tend to cause wear or tear to his clothing - does not take into consideration the statements made by the Veteran and his representative to the effect that the brace causes holes to develop and to more rapidly wear out his clothes.  In other words, the Board concludes that rationale provided for the denial does not adequately address the Veteran's lay accounts of accelerated wear and tear.  An examination of the veteran was not conducted in connection with the instant claim, but one appears necessary to resolve the critical questions remaining 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran notice of any evidence and information necessary to complete and substantiate his claim for a clothing allowance, to include (if required in the specific circumstances of this case) that if he wants his use of a wheel chair considered, he must list it on his application for the benefit sought, then afford him opportunity to amend his application, if deemed necessary.  

2.  The AOJ should obtain for inclusion in the Veteran's record all of his pertinent VA records, include any unassociated relevant prosthetics clinic records (and specifically those pertaining to any issuance of a back brace or wheel chair and describing in detail the items issued), and all records of his evaluations and treatment for his back disability since 2012.   

3.  The AOJ should then arrange for an orthopedic examination of the Veteran to determine whether his use of a back brace and/or wheel chair prescribed for his back disability tends to accelerate the wear and tear of his clothing.   The Veteran should be asked to (if possible, if not to explain why not) bring to the examination clothing that has suffered wear and tear as a result of his back brace and wheelchair (so that the examiner may observe the actual effects of the devices.  The examiner should expressly note whether the Veteran has had a wheel chair prescribed/issued for his service connected back disability, and indicate whether the Veteran's back brace accelerates wear and tear of his undergarments.  If the response is that it does not, the examiner should explain how it is that a rigid metal (even if cloth-covered as was noted) wound not tend to accelerate wear and tear.  The examiner note the state of any undergarments brought to the examination for inspection, and consider the Veteran's lay statements (and if rejected as not credible, point to the clinical findings that support that conclusion).  

All opinions should include a clear rationale consistent with the evidence of record.  

4.  After the development requested above is completed, the AOJ should readjudicate the Veteran's claim for an annual clothing allowance.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).

